Title: To James Madison from George Davis (Abstract), 9 May 1805
From: Davis, George
To: Madison, James


9 May 1805, Tunis. “I have the honor to enclose for your information a Copy of a letter which I this day forward by an express to Col Lear; and by which you will learn, the situation of affairs with the Regency of Tripoli—no doubt should be entertained of his Excellency the Bey’s being fully empowered to conclude the peace—but I very much doubt that this will ever be effected, without some pecuniary sacrifice; and it is certainly more politic to make those sacrifices here than at Tripoli.
“The Neapolitans are daily expected in force to attack the Goelletta, immense preparations are making for its defence.”
